Title: George Ticknor to James Madison, 9 November 1827
From: Ticknor, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Boston
                                
                                 Nov. 9. 1827.
                            
                        
                        
                        
                        I have received a letter from J. Burton Harrison Esq. of Lynchburg, informing me, that Prof. Long is about
                            to resign his place in the University of Virginia, and that, in such an event, he himself wishes to be considered a
                            candidate for the Office and is willing to study in Europe, at his own expense, in order to qualify himself better to
                            fulfil its duties. He adds a wish, that I would write to you on his behalf.
                        I cheerfully comply with his request, so far as my acquaintance with him will warrant; and, on this ground, I
                            can say, that he passed, I think, nearly two years at Cambridge; that he was thought by those connected with the College
                            to possess more than common talent; that he devoted himself with great zeal to the language & made rapid progress;
                            and that he left behind him an impression, that he would honourably distinguish himself in his profession. My personal
                            acquaintance with him was very agreeable to me; and, I cannot but express an opinion, that if he should enter on any
                            career purely literary, he would devote himself to it with great earnestness and go very far.
                        It has been intimated to me, that your Board would, probably, prefer a native of Virginia, in which I should
                            concur with them, provided one can be found, who will give such a value & estimation to classical Literature, as
                            will make it one of the chief corner stones of your University. Such persons however, are rare in every part of our
                            country, with which I am acquainted; and I am sorry that their number is to be diminished by the loss of Professor Long.
                        Mr. Harrison desired me, also, to write to Mr. Monroe on the subject of the Professorship; but, I do not feel
                            as if I were authorised to do it. If, however, you see fit to show him this letter, it would do all for Mr. Harrison, that
                            my best wishes for his welfare can effect.
                        Mrs. Ticknor and myself do not cease to remember gratefully the hospitality we enjoyed at Montpelier, and beg
                            to have our best respects kindly received by yourself and Mrs. Madison. With great consideration, Your obedient servant,
                        
                        
                            
                                Geo: Ticknor.
                            
                        
                    